 

Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2740 Page 1 of eo b

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TRACY CLARE MICKS HARM

PLAINTIFF(S)
Vv.

LEAD CASE Civil No. 2:18-cv-12634 -
Monroe County Chief Prosecuting Honorable Denise page Hood
Attorney WILLIAM PAUL NICHOLS, Mag. Judge R. Steven Whalen
et al.,
DEFENDANT(S)

 

REQUEST TO COURT

PLAINTIFF'S MOTION OF OBJECTION IPATIENTCARE/ UDAYAN
MANDAVIA MOTION TO DISMISS

 

uu
Here come plaintiff Tracy Clare Micks Harm , objecting to 1PatientCare / Udayan Mandavia,
Motion to Dismiss.

The plaintiff has been injured and placed in false light by the improper disclosure, and redisclosure of
the plaintiff's medical . The plaintiffs Medical records represent a legally protected right . Where her
medical records were searched and seized pursuant to a defective search warrant, in violation of the
plaintiff's 4" amendment, g" amendment, the plaintiff suffered an invasion of legally protected
rights. Private entities acting under the dominion and control of the State of Michigan become “
State Actors.” The plaintiff has been denied of its property without due process. A constitutional tort
claim arose. The Plaintiff has standing, with merits, to seek redress , allowed by the first amendment,
based on violation of the 4" Amendment and 8 Amendment of the US constitution.

iPatientCare / Udaya Mandavia relied on search warrants, obtained by Affiant Robert Blair, certified
by Monroe prosecutor Allison Arnold, issued on 9/23/16 and 8/14/17, signed by Magistrate Jessica
Chaffin, to release of the medical records of the plaintiff. [PatientCare is not mentioned in the affidavit
for the 9/23/16 search warrant. No probable cause existed for the search and seizure stored
communication data in New-Jersey in !PatientCare.

1

Bn
 

Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2741 Page 2 of 26

Where [PatientCare had to duty to safeguard the medical records, IPatientCare breached its duty
when it released the plaintiff's medical record on 9/27/16. The plaintiff was Slandered, defamed, and

medical office investigated by Robert Blair. Outside of the dealing with illegal drugs transactions,
Robert Blair lacks experience, education, training, competence, in an investigation of a medical office.

Robert Blair searched and seized privileged financial information about Interventional Pain
Management from Blue Cross Blue Shield prior to 9/21/16, without an affidavit, without a search

warrant.

Blue Cross Blue Shield of Michigan had a fiduciary duty to safeguard the financial information of the

bank accounts of : Interventional Pain Management PC. Blue Cross Blue Shield of Michigan breached

2

 
 

6
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2742 Page 3 of 2

that duty prior to

9/21/16 by releasj i jah i
affidavits, ning the Financial infor Mation, without search warrants and

signed by Magistrate Tina Todd, but no probable cause to search and seize the unrelated bank
accounts of: Interventional Pain Management PC, Monroe Medical Consulting, Travel and Lodging,
Lesly Pompy, and United Administrative Services of Monroe INC.

Monroe Bank and Trust had a fiduciary duty to Safeguard the financial information of the bank
accounts of : Interventional Pain Management PC, Monroe Medical Consulting, Travel and Lodging,
Lesly Pompy, and United Administrative Services of Monroe INC. Monroe Bank and Trust breached that
duty on 9/27/16 by releasing the financial information, of unrelated bank accounts, with a defective
search warrants and affidavits. Monroe Medical Consulting, The affidavit and the search warrant of
9/27/17 Travel and Lodging, and United Administrative Services of Monroe INC, are not mentioned at
all in the affidavit , nor in the search warrant,

Where Dr. Pompy is a board certified anesthesiologist, with board specialization in Pain Management
by the American Society of Anesthesiologists, and Board Certified in Addiction medicine; Robert Blair
lack competence to determine , Medical treatment that are medically consistent with the Standard of

Care, against those medical standards that are outside of the standard of care. As a board certified

pain management specialist , an a board certified addiction specialist, itis expected that Dr. Pompy

would have multiple patients referred to him, with the expectation of pain relief.
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2743 Page 4 of 26

Pursuant to the Controlled Substance Act, § 802 (56) Robert Blair lack competence, education ,
training, and experience in the differentiation of , criminal acts vs medical factors, in the determination
of probable cause of a search warrant of a medical office. Robert Blair lacked competence in chronic
pain treatment, addiction treatment, anesthesiology nerve blocks, in comparison, to illegal drug

 

dealing.

Pursuant to their prior authorization policy, Blue cross blue shield of Michigan approved many of the
prescriptions for controlled substance, prescribed for patients. Blue Cross Blue Shield of Michigan, knew,
or should have known that the plaintiff’s doctor was not a drug trafficker.

The jurisdiction of the Monroe District is limited in its geographical scope, and amount of money in
controversy. Magistrate Jessica Chaffin, Tina Todd and their supervising Judge Vitale exercised judicial
functions outside the scope of their jurisdiction. The error was not harmless, and negates any judicial
iramunity afforded to Jessica Chaffin, Tina Todd, and Judge Vitale.

 

The Search warrant was obtained in Monroe District Court, tocated in the State of Michigan, of the
United States of America. Where |PatientCare and Udayan Mandavia are a Citizen of the State of New- |
Jersey, the Monroe District Court lacked jurisdiction over the New-Jersey Citizen.

Robert Blair erred in the affidavit when he portrayed Dr. Pompy as a “drug trafficker.” The plaintiff's
was presumed, in false lights, asa“ drug addict” and denied medical care..

On September 27,2016, Monroe Evening Newspaper Ray Kisonas reported The plaintiff and all of Dr.
Pompy’s patients were presumed to be “ drug addicts” and denied medical care. The plaintiff was
squeezed to seek, riskier alternative medical care.

The affidavits of the search warrants is based on perjury, based on questionable facts, based on
hearsay, based on an unreliable Blue Cross Blue Shield employee James Howell acting as a State Actor,
based on the presentation of false documents to Monroe Walgreen pharmacists, effectively making the
affidavit, at least “questionable”.

 

Beyond criminal acts involved in the obtaining of the affidavit, signed by Detective Blair and Allison
Arnold, for the obtaining of the 9/23/16 search warrant. Further acts of forgery occurred, continue to
eccur, so to broaden the scope of the search warrant, in bad faith.

Against the public interest, the caption on the search warrant was concealed. The caption on the
different versions of the search warrant is missing ( Exhibit A, Exhibit B) . The Court of origin is missing
in the search warrant on 9/23/16 . With such error, it was legally and factually impossible for
IPatientCare to decide on the : validity, jurisdiction, legitimacy of the search warrant.

 

 
 

Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2744 Page 5 of 26

Michigan State Police officer, Jon Lasota submission of the 9/23/16 search warrant to IPatientCare
violated the statutory jurisdictional power of the Monroe, Michigan, District Court . Via a captionless
search warrant, the Monroe District Court, attempted to grant, the Michigan State Police, jurisdiction
over a New-Jersey Citizen.

A search warrant must name the place to be searched and the objects to be seized. The affidavit, and
both versions of the 9/23/16 search warrants do not name |PatientCare, as the place to be seized.
The Affidavit to the 9/23/16 Search Warrant lacks probable cause for the search of IPatientCare.

One of the 9/23/16 search warrants , used to search and seize items from Interventional Pain
Management Associates PC and Lesly Pompy at 730 N. Macomb Street , the date of birth and social
security number are listed in Paragraph : “A. B, C, E”.. The search warrant was rubber stamped signed
by Magistrate Jessica Chaffin. Lacking a notary public seal, lacking a court seal, lacking a time-stamp,
lacking court transcripts indicating the location and the time of the signing, both 9/23/16 search
warrants are defective.

The second version of the 9/23/16 search warrant , addressed to Interventional Pain Management,
was executed on third party IPatientCare. No third party consent was obtained. The execution of the
search warrant was defective.

The second version of the 9/23/16 search warrant, used to search and seized plaintiff's medical
records from |PatientCare in New-Jersey, the date of birth and social security number of Lesly Pompy,
are NOT listed in paragraph : “A. B, C, &”.. The search warrant was rubber stamped signed by
Magistrate Jessica Chaffin, It is factually impossible for Magistrate Jessica Chaffin to have signed
different versions of the 9/23/16 search warrant with a Single affidavit, and a single Signature,

The Monroe District Court ceded jurisdiction to The Monroe Circuit Court to allow a Civil Forfeiture
action. On December 22, 2016, Monroe Assistant Prosecutor Jeffrey Yorkey , filed a Civil Forfeiture
action, against Lesly Pompy MD and $27,814.00. (Case number 16-139517-CF, Honorabie Judge Daniel
S. White)

Robert Blair knew that the first search warrant was improper. Robert Blair sought another search
warrant on 8/14 /17.

The 8/14/17 search warrant, executed by Robert Blair on iPatientCare with a search warrant , again
from the Monroe District Court. Jurisdiction over the proceeding had moved to the Monroe Circuit
Court in December 2016, Robert Blair, and Monroe County prosecutor Allison Arnold sought, and
obtained another search warrant signed by Magistrate Jessica Chaffin of the Monroe District Court,
The 8/14/17 Monroe District Court search warrant , was improper, and lacks jurisdiction on the New-
Jersey citizen, IPatientCare.

Robert Blair, faxed a note, dated 8/15/17, at 2:17 PM. The faxed note was written on stationary
from the Michigan State Police. The Stationary is suggestive of Robert Blair being an officer of the

5
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2745 Page 6 of 26

of the location, timing

as g .

The disclosure and redi
’ edisclosure of Privile icati
ed medical informat
HIPAA, under both fe mation, represent a violation of th
C Geral and State of Michigan laws, Pursuant to the st ichi © 13s of
ause of action can be entertained, ate of Michigan Laws, a private

d arising from the 9/26/16 raid, the March 3, 2017

DEA Suspension, the 8/4/17 medical license suspension.

the Michigan Bureau of professional licensing, the federal

Robert Blair, the Michigan State Police,
, and Monroe County prosecutors, knew, or should

prosecutors, Blue Cross Blue Shield of Michigan
have known of taint involved in the 9/23/16 search warrant, As a proximate cause of the taint,

The federal prosecutors ( Matthew Schneider, Wayne Pratt, and Brandy McMillion ) improperly relied
on 9/23/16 search warrants to obtain the plaintiff's medical records.

The Monroe County Prosecutors { William Nichols, Allison Arnold, Michael Roerhig, Jeffrey Yorkey)
improperly relied onthe 9/23/16 search warrant to obtain the plaintiff's medical records.

 

 
 

Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2746 Page 7 of 26

As a result of the execution of the defective 9/23/16 search warrant , the plaintiff's physician has been

in exhaustive DEA ( Docket 17-21} Administrative Hearings and the State of Michigan Bureau of
Professional Licensing Administrative hearings. The DEA hearings began on 7/11/17 with Chief DEA
Administrative Judge, Honorable John J Mulroney. The administrative hearings have stalled and remain
open to date; the plaintiff's access to Dr. Pompy has been shut down. judicial review of the
administrative hearings is likely.

The Monroe County Prosecutors ( William Nichols, Allison Arnold, Michael Roerhig, Jeffrey Yorkey)
improperly relied on the 9/23/16 search warrant to obtain the plaintiff's medical records.

Monroe County and its relevant employees, the Monroe Sheriff’s office, and the City of Monroe
empioyees, improperly relied on the 9/23/16 search warrant to execute a raid for medical records, and
electronic devices protected under the “ Stored Communication Act.”

The State of Michigan employees : Marc Moore, Adam Zimmerman, William McMullen, Bill Schuette,
Vaughn Hafner, Haley Winans, FNU Sproul, Leon Pedeil, Sean Street, Scott Beard, Jennifer Fritzgerald,
Timothy Erickson, Waskiewicz Administrative Law Judge St. John, Dina Young, predetermined the issues
then, display deliberate indifference towards Plaintiff's health or safety, and improperly relied on the
9/23/16 search warrant.

The willful, gross negligence, reckless indifference to the consequences of two improper 9/23/16
search warrants, the misappropriation of medical records, the solicitation of controlled substances,
and a pattern of warrantless searches, shock the conscience, and constitutes malice aforethought,
leading to prosecutorial misconduct.

Malice, prosecutorial misconduct, bad faith, a pattern of disregard for constitutional rights of the
plaintiff, perjuriously uttered statements in the affidavit, vitiate sovereign, qualified, transactional,
judiciai qualified, absolute, prosecutorial , immunity. Even if the lawsuit is barred by immunity of State
Actors , acting within the scope of their professional Capacity, the State Actors still face lia bility,
pursuant to their individual capacity.

Where the government employees were served and sued in their individual and professional capacity,
Under the Federal Tort Claim Act, the Tucker ACT, Federal and State HIPAA laws, the plaintiff is
entitled to remedy at law. Without reparation, the mitigation of damages is not possible.

As a proximate cause of the defendant’s negligence, reckless disregard to the safety of the plaintiff's
reduction of access to health care, viclations of the 4" amendment, 8" amendment, indiscriminate
search and seizures, a pattern Suggestive of expressed or implied policy of violation of search and
seizure constitutional laws, improper judicial notice, perjury act committed during the investigative
phase of the cause. Violation of the Due Process, unfairly prejudicial policies toward the plaintiff,
collateral use of illegally seized of plaintiffs medical records, the plaintiff was injured arising from
multiple constitutional torts and placed in false light. The plaintiff is a victim of constitutional torts. The
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2747 Page 8 of 26

The Plaintiff, respectfully,
defendant's, IPatientCare

RESPECTFULLY SUBMITTED

 

DATED: 3/16/19

PLAINTIFF
TRACY CLARE MICKS HARM
~ haul athcttlen)
TRACY CLARE MICKS HARM
1840 BAYVIEW
MONROE MI 48161

734 -659-6383

 
Cast '2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2748 Page 9 of 26

SEAR cy NYY RRA WT

as TEN “7 A)

NA N ROE CORT
CE xiv dit {|

 
 

1
Original warrant ~ Return to issuing court

1* copy - Prosecutor
2” copy ~ Serve

3” copy ~ Issuing judge

SEARCH WARRANT
Palice Agency Report Number: MTS-23-16

"TG THE SHERIFE OR ANY PEACE OFFICER: oes

worn to the Affidavit regarding the following:

thing to be searched ig described as and js located at:
Interventional Pain Management, 730 North Macomb street Suite 222, Monroe
Michigan 48162. This location is an office located within the ProMedica Monroe
Regional Hospital Professional Office Building. The ProMedica Regional Hospital
médical complex is located on the northeast coiner of North Macomb Street and East
Grove Street, The Professional Office Building is then located on the northeast corner
of the medical complex, Suite 222 is located on the Second floor of the Professional
Office Building and is on the southeast end of the hallway. The entry door to Suite 222
s lor withthe woo ea one 2s The tGular window in it. The door ig Stained a dark

h Sidle. The door handle iS gray in color and is on the feft ¢
of the door. The doorframe is ainted a t i ‘ sie
window that runs the length of the doorway, To the cost ora wien iso oeiay a
‘ ~ \ : a
M.D." also printed horizontally bom in Brown print, Below the 222 is 9. Pompy,

 

Detective Robert Blair, has s
1, The person, place, or

2. The PROPERTY /PERSC
c N to be Searched for and Seized jt found, is Specifically

A Any and alj busines f |
1213/1960, Soci - 88 Tecords of the Medical practice as
anagement Associates iY, Number XXX-XX-XXXX anajc® “inte ome DOB
ES." related to the identity of treatment of pat pentional Pain

ents, j

Patient medica} recor Ming |
limited to ds and billing information, Records May consist of b

a, aalient's billing Plans for service
: ay and all Patient ing urance records
- ANY and all INSurance Cards (BCBS Medicaid

insurance Provider)
vids Medicare
3 Eauipment oly force sheet » and/or any other
G records (te ; ae
recent . (10 incly
IPE Books SCCOUNE recejy, bi WS: patient ledgers ledger Cards
“PBOINtman; b kes and ¢ ! nda we OBIS for Payment
$

 

 
; of 26
a ae
#2-18-cv-12634-DPH-SDD ECF No. 122 filed RET Prateek AL 2b

  

g. Patient sign-in sheets

h. Correspondence .
i. Controlled Substances records
i. Prescription records

K, Correspondence, memoranda, and phone records related to any of the above

B} Any and all business records of the medica]
12/13/1960, Social Security Number XXX-XX-XXXX
“~~~ —--Management Associa tes, "“related to dilling/el
Records may inctude but are not limited to:

Practice of Lesly Pompy, 008
and/or "Interventional Pain
aim-submission/claim payment of patients. - .

a. Patient's Dilling plans for service
b, Any and all patient insurance records

c. Any and all insurance cards (BCBS, Medicaid, Medicare, and/or any other
insurance provider)

d. Equipment Supp/Y/order sheets

&. Billing records (to include: patient led
receipt books, accaunt receivable and payable)

f, Current Procedura} Terminology (CPT) manuals

g. Medicare billing manuals and/or instructions .

n.Blue Cross and Blue Shield or any other insurance manuals/ instructions

I. Internal Manuails/instructions used by billing personnel

|. Internal records related to the submission of claims to Medicare

k, Lash receipt books, ledgers, or any other documents that reflect payment
received for services.

m, Correspondence, me

moranda, and phone records related to any of the above
items.

C} Any and all business records of the medica] Practice of Lesly Pompy, DOB
12/13/1960, Social Security Number 064-586-2626 and/or “Interventiona| Pain
Management Associates," enabling investigators to identify and locate employees,
former or current, This may include but is not limited to items such as rofodexes,
business cards, phone lists, personne! files, time Cards, payroll cards, employee
scheduling Calendars, and employee schedules. This also may include

correspondence, memoranda, and phone records related to any of the above items.

D) = Any and all controlled Substances, including but nat limites to, controlled
Prescription medication and Hictt drugs.

E). Records, Photographs, video recordings, surveil!

ance system images,
correspondence, invoices. and information refte

cling Ownership of the business, home,

35

 
6
D.2751 Page 12 of 2
filed 03/22/19 Pagel
fase 2:18-cv-12634-DPH-SDD ECF No. 122
vehicles, computers, and any other properties of Lesly Pompy, DOB 12/13/1960, Social
Security Number XXX-XX-XXXX and/or “Interventional Pain Management Associates,”

F) ny and all financial records of either Lesly Pompy or the medical practice

A
y and/or “interventiona| Pain Management Associates,” including but not

of Lesly Pomp
limited to, cost ‘eports, all documents related to the completion of Cost reports, accounts

payable, bank/stock/mutual fund/401K and invesiment account statements and
information, loan Statements, loan agreements, lease or rental agree

correspondence and memoranda relating to such Matters, and any document related to
high value assets tied to the Medical practice of Lesly Pompy and/or “Interventional

G) Any and all assets of Value, inciuding but not limi
. | g imited to, U.S, Curr
foreign currency, lewalry, high valued electronics, gold/silver bullion, Vehicles art, ary

Coins that are believed to belong to Of are jn ¢
“interventional Pain Management Asconien® ne rossession of Hes remy anctor

MH} Any and all firearms including but not limited to rifles, pistols &N@ shoigung

AS used aboy
) above, the terms records or documents or information includes all of the

@
Printers, plotters U
cloctronic ate enery 00 Circuit boards ‘ano tion ; ment, mo ems, monitors
ackup lanes, CD-RO i's pyping but not limite (0, flo py diskenn sete or
Cards, flash ' Sat SIP disks, Optica) 7 Oe hard disks
computer eo Foo eatonic dialers, Bernouff driven eas Printer fers SMart
© operation Mentation, ope, ting logs ang instr Sctronic Olebog
SOitware Utility p g on ’ "ardware are ra | Glating
ilar. s inet
‘0 facilitate direct of j diraos pilers, nterpr ters other p ogr » &PPlication
© s@arched: any phy. MUeation with 4 s ware used
Nece 1Y Physica} rvs PUlEr hardya ; e
, ©2SSary f Gain aCcess ¢ the com PUCH de loa Similar pve; . itWare fo
i Cassa } ; © fy DUiars a Lau : ! a ¥SICQ if 3 4
Yt gain an $$ to the 80 slecironig Cevices to ba we 8 that arg

+ 812 ang information, Conta

 
 

computer and electronic device to be Searched: any passwords, Password files, tes:

keys, encryption cadeg and ather computer codes necessary to accags the computers
and electronic device into a readable form: electronically Stored communicatiangs and
i iN electronic mail (“e-mail”), All

 

Probable cause exists and YOu are comman
described Property/person. Leave a copy of
inventory) of alf Property taken with the person
the premises. You are further commanded
tabulation to the court, | being MECessary to pr
privacy of Safety of a yictim OF Witness, it is the
Support af Search Warrant shal} b

Property was seized or whose prem
4 crime or Named as a ciaimant in a
&& @ result of the Search or until furs

Issued: F. Be 3-DO) Le
Dig te

   

37

 
3/22/19 PagelD.2753 Page 14 of 26

Case BIS CVE2OIAAIMDBAR SRCFNG. 4 323,flled 9 02/22/19 PagelD.407 Page 12 of 16

ADOPTION OF PREVIOUSLY FILED MOTIONS TO DISMISS

     
   
   
 

Before this Court’s consolidation of cases into the Micks-Harm case, IPC file
three separate Motions to Dismiss in cases similar to this one:

ECF 14, 2:18-cv-13647 (I. Helm) (Exhibit A);

ECF 14, 2:18-cv-13639 (D. Helm) (Exhibit B); and

ECF 36, 2:18-cv-13206 (D. Nichols) (Exhibit C).

In order to reduce duplicative pleading and arguments, IPC adopts an
incorporates these motions and their briefings to this case. F urthermore, IPC request
the Court to consider the facts, arguments, evidence, and relief requested in thes
motions for dismissal of al] Claims against it by all current Plaintiffs in this case and b
any future Plaintiffs who file similar claims in this case. A true and accurate copy o
the above-mentioned motions is attached as Exhibits A-C, respectively,

ADOPTION OF MOTIONS TO DISMISS FILED BY OTHER DEFENDANTS

this case,

THE Hearty Law PARTNERS, PC.

 

 
CaggatidS ryal2O34-DPH SDD ECF No. 122 filed 03/22/19 PagelD.2754 Page 15 of 26
80-2864 72D PERRY “
EBERWoO32413 hide D2 ae ryvgs Pagglibias7 PAgg82 of a0

Exhibit B

[SEARCH WARRANTS]

 

 
-18-cy-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2755 Page 16 of 26
ASB eib SE Mehes 2664 SDE Le SUY EEENS032443 fildd@ 22720798 Paggiioiags Pegeca or a0

Original warrant — Return to issuing coun |

1" copy - Prosecutor
2” copy — Serve
3” copy — Issuing judge

SEARCH WARRANT
Police Agency Report Number: MTS-23-46

TO THE SHERIFF OR ANY PEACE OFFICER! 7 >
Detective Robert Blair, has sworn to the Affidavit regarding the following:
1. The person, place, or thing to be searched is described as and is located at:
Interventional Pain Management, 730 North Macomb Street Suite 222, Monree
Michigan 48162. This location is an office located within the ProMedica Monroe
Regional Hospital Professional Office Building. The ProMedica Regional Hospital
medical complex is focatad on the northeast corner of North Macomb Street and East
Grove Street, The Professional Office Building is then located on the northeast corner
of the madica! complex. Suite 222 is located on the second floor of the Professional
Office Building and is on the southeast end of the hallway. The entry door to Suite 222
is constructed of wood and has a rectangular window in it. The door is stained a dark
color with the wood grain visible. The door handle is gray in color and js on the Jett side
of the door. The doorframe is painted a tan color. To the eas! side of the dovurway is a
window that runs the length of the doorway. To the east of the window is a plaque with
the numbers 222 printed on it horizontally in brown print. Below the 222 jg "L. Pompy,
M.D.” also printed horizontally in brown.

ALSO TO BE SEARCHED: All vehicles and out buildings on the property

2. The PROPERTY/PERSON to be searched for and seized, if found, is specifically
described as:

A) Any and all business records of the medical practice of Lesly Pompy, DOB

| Social Security Number and/or “Interventional Pain

Management Associates,” related to the identity or treatment of patients, including all

patient medical records and billing information. Records May consist of but are nat
limited to:

@. Patient’s billing plans for service

b. Any and all patient insurance records

¢. Any and all insurance cards (BCBS, Medicaia, Medicare, and/or any other
insurance provider)

d, Equipment supply/order sheets

@. Billing records (to include: patient ledgers, ledger cards, claims for payment,
receipt books, account receivable and payable)

i, Appointment books and calendars

34

 
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2756 Page 17 of 26
Odaee 2: 8804 2884 72D PERRY EDEMNS032413 filddD?a21798 PRggil44aB89 Pagg&a of a0

g. Patient sign-in sheets

h, Correspondence

i. Controlled substances records

|. Prescription records

k, Correspondence, memoranda, and phone records related to any of the above
items.

B) Any and all business records of the medica! practice of Lesly Pompy, DOB
, Social Security Number and/or “Interventional Pain
——— + ——Management Associates,”-related to billing/claim-submission/claim payment of patients... —.
Records may include but are not limited to:

a. Patiant’s billing plans for service

b. Any and all patient Insurance records

c, Any and all insurance cards (BCBS, Medicaid, Medicare, and/or any other
insurance provider)

d. Equipment suppiy/order sheets

€. Billing records (to include: patient ledgers, ledger cards, claims for payment,
receint books, account receivable and payable)

f, Current Procedural Terminology (CPT) manuals

g. Medicare billing manuals and/or instructions

h.Blue Cross and Blue Shield or any other insurance manuals/ instructions

i. Internal manuals/instructions used by billlng personnel
j. Internal records related to the submission of claims to Medicare

k. Cash receipt books, ledgers, or any other documents that reflect payment
received for services.

m. Correspondence, memoranda, and phone records related to any of the above

items.

C) Any and all business records of the medical practice of Lesly Pompy, DOB
Social Security Number and/or “Interventional Pain
Management Associates,” enabling investigators to identify and locate employees,
former or current, This may include but is not limited to items such as rolodexes,
business cards, phone lists, personnel files, time cards, payroll cards, employee
scheduling calendars, and employee schedules. This also may include
correspondence, memoranda, and phone records related to any af the above itenis.

DB) Any and all controlled substances, including but not limited to, controlled
prescription medication and illicit drugs.

E) Records, photographs, video recordings, surveillance system images,
correspondence, invoices, and information reflecting ownership of the business, home,

35

 
 

18 of 26
2634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2757 Page
CASS ad WOE OAD RL RCYY FEENS0324:3 file 2e72M98 PAggiNO4aG0 PAggess of a0

vehicles, computers, and any other properties of Lesly Pompy, DOB , Social
Security Number and/or “Interventional Pain Management Associates.”

FY Any and ail financia} records of either Lesly Pompy or the medical practice
of Lesly Pompy and/or ‘Interventional Pain Management Associates,” including but not
limited to, cost reports, ail documents related to the completion of cost feparts, accounts
Dayabie, bank/stock/mutual fund/401K and investment account Statements and
information, Joan Statements, loan agreements, lease or rental agreements, insurance
records, storage site(s) information, financial records, general ledgers, W-2 Forms, tax
returns, 1089 Forms, cancelled checks, pass books, lock box applications, safety
deposit applications, safety deposit Keys, any documents reflecting monies or any form
of compensation paid to any employee or any related entity for any purpose and
correspondence and memoranda relating to such matters, and any document related to
high value assets tied to the medical practice of Lesly Pompy and/or “Interventional
Pain Management Associates,”

G) Any and ail assets of value, including but not limited to, U.S, Currency,
foreign currency, jewelry, high valued electronics, gold/silver bullion, vehicles, art, and
coins that are believed to belong to or are in the possession of Lesly Pampy and/or
“Interventional Pain Management Associates,”

H) Any and all firearms including but not limited to rifles, pistols, and shotguns.

As used above, the terms records or documents or Information includes all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or Stored, but is not limited to, records or documents or information that
were created, modified or stored in electronic or Magnetic form and any data, image, or
information that is capable of being read or interpreted by a computer. In order to
Search for any such items, searching agents may seize and search the following:

Any computer hardware, cellular telephone, digital camera and camputer-related
equipment capable of creating or storing inforrnation in electronic form; any computer
periphera} used to facilitate the transmission, creation, display, encoding or storage of
information, images and data including word processing equipment, modems, monitors,
printers, plotters, encryption circuit boards and optical scanners: any magnetic or
electronic storage device, including but not limited to, floppy diskettes, hard disks,
backup tapes, CD-ROM's, DVD-ROM 's, Zip disks, Optical disks, printer buffers, smart
cards, flash memory, electronic diaiers, Bernoulli drives and electronic notebooks:
computer software, documentation, operating logs and instruction Manuals relating to
the operation of the computer hardware and software to be searched: application
software, utility programs, compilers, interpreters, and other programs or software used
to facilitate direct or Indirect communication with the computer hardware and software to
be searched: any physical keys, encryption devices and similar physical items that are
Necessary to gain access to the computers and electronic devices to be searched or are
Necessary to gain access to the programs: data and information contained on the

36

 

 

 
 

of 26
634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2758 Page 19
CASS aadiyS NaCl BOA DORE BaTS FEIENG032413 filddD2220V98 PAgginciag? PAge@6 of 20

de
Keys, encryption codes and oth
and electronic device into @ readab
Messages, including any of the items to be found in electronic mail (
photographs, handwritten notes, led

“e-mail”). All
document controlled substance or cri

gers, or non-digitally recorded Material used to
mina} activity,

above items sought may be presen

IN THE NAME OF THE PEOPLE OF THE STATE OF MICHIGAN:

probable cause exists and YOu are commanded to make the search and seize the
described property/person. Leave 4 copy of this warrant and a tabulation (a written
inventory) of all Property taken with the person from whom the Property was taken or at
the premises, Yay are further commanded iO promptly return this warrant and
tabulation to the court. It being necessary to protect the ongoing investigation or the
Privacy or Safety of a victim ar witness, it is the order of this Court that this Affidavit in

Support-of Search Warrant shall be Suppressed and not given to the person whose
propery was seized or whose premises

| erson is charged with
a crime or named as a claimant in a civil i ing i i i
as a result of the search or until further o

Issued: Ff. a 3° Bl le
D

ate

| have found that

 

37

 
 

 

7 D.275p, Page 20
Avs, MI bg apni EMU ECF No. 122 filed 03/22/19 Pagel 3,
CaseaadirdeoerhPEeSDD. EC ERE aogaen file 2o72av98 PAggi493 Paggas of a0

RICK SNYDER DEPARTMENT OF STATE POLICE
GOVERNOR Lanse

gf 26

 

STATE OF MICHIGAN

COL. KRISTE KIBBEY ETUE
DIRECTOR

To: Representative at iPationtCara:

fam writing to you today to inform you that the Monros Area Narcotics Taam and Investigative Service

(MANTIS), has been conducting an investigation into one of your ellents Dr. Lesly Pompy MD. In
September of 2018 we Provided you with a search Warrant for Dr, Pompy’s madical files for 2 years,

yOu store for Dr. Pompy. In order to avoid any further issues on this matter we have completed a naw
search warrant specific for your location and the files in question. It should be noted that you do not need
(o provide the files again, You already provided us with this information when requested in 2016, There is

‘Thank you for your time,

Det. Robert Blair (MANTIS)
734-240-2605

MIGHIGAN STATE POLICE HEADQUARTERS « 7150 HARRIS DRIVE « DIMONDALE, MICHIGAN 46324
MAILING ADDRESS 4 P.O. BOX 40644 » LANSING, MICHIGAN 48909
www. michigan, gowimsp » 517-332-2524
 

1 of 26
a 122 filed 03/22/19 PagelD.276), pRaoe F °
—_ Hf POsba RSPR iar sMzamG8 PagguoLies Pueges or 0

MICHIGAN STATE POLICE
TRANSMITTAL SHEET
MANTIS

 

  

DRIVE

i HIGART
S EELY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE | 5 f es ff - . Li URGENT
TIME: Wa
—__ of. oS th CJ At your request
No, of pages (nsluding covers oy
TRANSMITTED To: lah rtuor Cee. AIM - 6H «Kegs
FAXND, nn
BAX NO,
— , RAXNG,
"ROM: 734-240-2605 MANTIS (734), 240-2865
TBLEPHOME NO, PAX NO,
CKNOWLEDGMENT REQUESTED: 9S CO ™ Racplent: — ypeypen sy
. 7 obecked plese
* complete this
ECEIPT ACKNOWLEDGED RY: rie |
a to ths sender,
ATE; TIME: _

 

 

ree
/MMENTS OR INSTRUCTIONS:

 

 

 

 

 

 

 

 

 

 

 

a __
=D BY: L Llane _ PHONE NO.: oe

Attend es Se, wg

To Are

TA Heatran

ets c seme
Ce 22 of 26
Se'2'4e¢¢V/12634-bPH-SDD ECF No. 122 filed 03/22/19 PagelD.2761 | nnige® a
COS eia® ashok 2ae4 ippLeeaT) FBEMWO32413 fil D2APH9S PAggINDSOA Paggce of a0

Original warrant ~ Return to Issuing court

1" copy = Prosecutor
2™ copy ~ Serve
3” copy — issuing judge

SEARCH WARRANT

Police Agency Report Number: MTS§-23-16
TO THE SHERIFF OR ANY PEACE OFFICER:

Detective Robert Blair, has sworn to the Affidavit regarding the following:
1. The person, place, or thing to be searched Is described as and is located at:
iPatient Care 4 Woodbridge Center, Suite 842, Woodbridge New Jersey 07095

ALSO TO BE SEARCHED; Alf vehicles and out buildings on the property

2. The PROPERTY/PERSON to be Searched for and seized, if found, is specifically
described as;

A) Any and all business records of the madical practice of Lesly Pompy, DOB

, Social Security Number and/or “Interventional Pain

Management Associates,” related to the identity or treatment of patients, including allt

patient medical records and billing information from the dates of 9/26/2014 to 9/26/2016.
Records may consist of but are nat limited to:

a. Complete patient medical records/files
b. Patient's billing plans for servica
c. Any and all patient Insurance records
d. Any and all insurance cards (BCBS, Medicaid, Medicare, and/or any other insurance
provider)
€ Billing records (to include: patient ledgers, ledger cards, claims for payment, receipt
books, account recelvable and payable)
f. Appointment books and calendars
9. Patient sign-in sheets
h. Correspondence
i, Controlled substances records
J. Prescription records
k. Correspondence, memoranda, and phone records related to any of the above
items,

B) Any and all business records of the medical practice of Lesly Pompy, DOB

, Social Security Number and/or “Interventional Pain

Management Associates,” related to billing/claim submission/claim Payment of patients
from the dates of 9/26/2014 to 9/26/2076. Records may include but are not limited to:

31

 
 

; e 23 of 26
sec2!7et/12634°HPH-SDD ECF No. 122 filed 03/22/19 PagelD.2762 Frage ps ¢
Cat dB ee AZeeBPU:SDD EC REGINMOS2423 fifddD 22098 PAggMNDISGS PAggald of e0

a. Complete patient medical records/files

. Patient's billing plans for service
c. Any and all patient insurance records

. Any and all insurance cards (BCBS, Medicaid, Medicare, and/or any other insurance
provider)
€. Billing records (to include: patient ledgers, ledger Cards, claims for Payment, receipt
books, account fecelvable and payable)
f. internal records related to the submission of claims to Medicare.
g. Cash receipt boo S, ledgers, or any other documents that reflect payment received
for services.

itams,

IN THE NAME OF THE PEOPLE OF THE STATE OF MICHIGAN: | have found that
probable cause exists and you are commanded to make the search and seize the
described pProperty/person, Leave a copy of this warrant and a tabulation (a written
inventory) of all Property taken with the person from whom the Property was taken or at
the premises, Yoy are further commanded to Promptly return this warrant and
tabulation to the court. if being necessary io protect the ongoing investigation or the
privacy or safety of a victim or witness, it is the order of this Court that this Affidavit. in
Support of Search Warrant shall be suppressed and not given to thé person whose
Property was seized or whose premises was searched until that Person is charged with
a crime or named as a Claimant In a civil forfeiture Proceeding involving evidence saized
as a result of the search or until further ordered by the Court,

issued: E-/ (De) )
Date

 

42
 

Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2763 Page 24 of 26

EXHIBIT C

 
“—~ Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2764 Page 25 of 26

Case 2:18-cv-12634-DPH-RSW ECF No. 37-1 filed 02/22/19 PagelD.611 Page 14 of 183

 

 

. ORIINAL DATE INCIDENT NO.
Michigan Department of State Police MTS Wed, Feb 24 2016 MTS-0000023-16 (01)
SUPPLEMENTAL INCIDENT SUPPLEMENTARY DATE FILE CLASS
REPORT 0002 Wed, Sep 21, 2016 35001

 

 

 

 

MB&T SEARCH WARRANT: Dod Blair did notg lity gucthor a. Geareh. Werract

On 09/21/16, Det. Blair authored a search warrant for bank records from Monroe Bank and Trust (MB&T)
based upon the information provided by BCBSM and the MANTIS investigation. BCBSM records show that
their payments were directed to uccounts at MB&T. The Search Warrant encompassed financial records for
Lesly Pompy’s accounts at Monroe Bank and Trust, as well as accounts for Interventional Pain Management
Associates,

The Search Warrant was réviewed by APA Allison Arnold then approved and signed by Magistrate Tina Todd
on 09/21/16,

On 09/21/16 Det. Blair served the Search Warrant to Susan Mehregan, the Vice President deputy General
Counsel with MB&T at 102 E, Front St Monroe M1 48161.

Susan Mehregan provided Det. Blair with a CD which contained the information requested in the search
warrant. Det. Blair was able to view the files on it by using Det. Blair’s assigned Michigan State Police desk
top computer.

Upon viewing the information provided by Susan Mchregan, Det. Blair observed a document labeled,
“MONROE BANK & TRUST MB&T PRIME ACCOUNT.” This document is a contract between Monroe
Sank and Trust and the “Principal.” At the top right hand corner of this document “Interventional Pain
~lanagement Assoc PC” is handwritten. This is a two page document and at the bottom of page two (2) is the
date 11/09/2006. The document is signed by the Principal, Lesly Pompy (The signature matches signature cards
provided by MB&T). Interventional Pain Management is also listed as a Principal on the document with an
address of 533 N. Monroe St, Monroe MI 48162.

In the documents provided by Monroe Bank and Trust was a Department of the Treasury W-9 form which is
labeled “Request for Taxpayer Identification Number and Certification.” The name on this form is
Interventional Pain Management and the address of $33 N. Monroe St Monroe MI 48162 is listed. The form
was signed by Lesly Pompy and dated 11/09/06.

Also in the documents provided by Monroe Bank and Trust was a list of checks issued by Interventional Pain
Management Associates, The checks show Interventional Pain Management Associates having an address of :
533 N. Monroe St. Monroe, MI 48162.

After viewing the data provided by Miss Mehregan, Det. Blair saw that the data was incomplete and that it did
not appear that all account information was provided as directed by the search warrant. Det. Blair contact
Thomas Scott, VP - Risk Management Officer with MB&T and leamed of additional information. Mr, Scott
made this information available to Det. Blair on a CD, property item #8.

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE DET ROBERT BLAIR yr

4 of 72

 

 

 

 

 
Case 2:18-cv-12634-DPH-SDD ECF No. 122 filed 03/22/19 PagelD.2765 Page 26 of 26

TRACY CLARE MICKS HARM
1840 BAYVIEW

MONROE MI 48161

734 -659-6383

3/16/19

Clerk of the Court
United States District Court
231 W. Lafayette Blvd
Detroit, MI 48226

Sent by: MAIL

RE: Tracy Clare Micks Harm v. Nichols, et al.
Case Number: Civil No. 2:18-cv-12634

Dear Clerk:

Enclosed please find, « PLAINTIFF'S MOTION OF OBJECTION
IPATIENTCARE/ UDAYAN MANDAVIA MOTION TO DISMISS”

 

Exhibit “A” (Exhibit A, 9/23/16 VERSION ONE SEARCH WARRANT); and
Exhibit “B” (9/23/16 VERSION TWO SEARCH WARRANT);

Exhibit “C” (9/21/16 , ROBERT BLAIR VISIT TO MONROE BANK AND TRUST);

Ne Fira blancs hide y

Enclosure(s)

cc: Hon. Denise Page Hood,
Bradley Darling, Counsel for the City of Monroe, Randall Field,
JamesT Farrell, Stephanie R. Phillips, James R. Witham
